600 F.2d 1228
UNITED STATES of America, Petitioner,v.Charles TIMMRECK, Respondent.
No. 77-1572.
United States Court of Appeals,Sixth Circuit.
July 16, 1979.

Kenneth M. Mogill, Mogill, Bush, Posner & Weiss, Detroit, Mich., for respondent.
James K. Robinson, U. S. Atty., Detroit, Mich., Mervyn Hamburg, Sidney M. Glazer, App. Section, Crim.Div., Dept. of Justice, Washington, D. C., for petitioner.
Before CELEBREZZE, LIVELY and ENGEL, Circuit Judges.

ORDER

1
This cause is on remand from the Supreme Court for further proceedings in conformity with its opinion reversing this court's judgment in Timmreck v. United States, 577 F.2d 372 (6th Cir. 1978).  See United States v. Timmreck, --- U.S. ----, 99 S.Ct. 2085, 60 L.Ed.2d 634 (1979).


2
In light of the Supreme Court's disposition in this cause, it is hereby ordered that the judgment of the district court be, and it hereby is, affirmed.